                                     Case 5:19-cv-03884-NC Document 19 Filed 12/17/19 Page 1 of 3



                       1       GREGORY G. ISKANDER, Bar No. 200215
                               giskander@littler.com
                       2       Nicole L. Phillips, Bar No. 306686
                               nphillips@littler.com
                       3       LITTLER MENDELSON, P.C.
                               1255 Treat Boulevard, Suite 600
                       4       Walnut Creek, CA 94597
                               Telephone: 925.932.2468
                       5
                               Attorneys for Defendant
                       6       MYRIAD GENETICS, INC.

                       7
                               TIMOTHY ELDER, Bar No. 277152
                       8       telder@trelegal.com
                               ANNA R. LEVINE, Bar No. 227881
                       9       alevine@trelegal.com
                               TRE LEGAL PRACTICE
                    10         1155 Market Street, 10th FLOOR
                               San Francisco, CA 94103
                    11         Telephone: (415) 873-9199
                               Facsimile: (415) 952-9898
                    12
                               Attorneys for Plaintiff
                    13         RONIT MAZZONI

                    14

                    15                                          UNITED STATES DISTRICT COURT

                    16                                         NORTHERN DISTRICT OF CALIFORNIA

                    17         RONIT MAZZONI,                                Case No. 5:19-cv-3884-NC

                    18                            Plaintiff,                 STIPULATION AND [PROPOSED]
                                                                             ORDER TO CONTINUE MEDIATION
                    19                v.                                     HEARING

                    20         MYRIAD GENETICS, INC.,

                    21                            Defendant.

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .   STIPULATION AND [PROPOSED]
         Treat Towers
     1255 Treat Boulev ard
           Suite 600           ORDER TO CONTINUE MEDIATION                                        CASE NO. 5:19-CV-3884-NC
    Walnut Creek, CA 94597
         925.932.2468          HEARING
                                     Case 5:19-cv-03884-NC Document 19 Filed 12/17/19 Page 2 of 3



                       1                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                       2              This joint stipulation is hereby made and entered into by plaintiff Ronit Mazzoni (“Plaintiff”)

                       3       and Defendant Myriad Genetics, Inc. (“Defendant”) (collectively, the “Parties”), by and through

                       4       their respective attorneys of record, with reference to the following facts:

                       5              WHEREAS, on July 5, 2019, Plaintiff filed the instant Complaint;

                       6              WHEREAS, on September 26, 2019, the Court ordered the Parties to mediation within 50

                       7       days from September 26, 2019;

                       8              WHEREAS, on September 27, 2019, the Court appointed Kari Levine to serve as the Parties’

                       9       mediator and the Parties, following a scheduling conference with the mediator, requested that the

                    10         matter be set for December 17, 2019 for mediation;

                    11                WHEREAS, on October 3, 2019, Plaintiff served a Request for Inspection and Testing of

                    12         Defendant’s Customer Relationship Management (“CRM”) software system in advance of

                    13         mediation;

                    14                WHEREAS, the Parties have been diligently working toward providing Plaintiff’s counsel

                    15         with access to the CRM software and have set the inspection for January 7-9, 2019;

                    16                WHEREAS, the Parties agree that Plaintiff’s inspection of the CRM software will aid the

                    17         Parties settlement discussions;

                    18                WHEREAS, the Parties have confirmed that the mediator, Ms. Levine is available for

                    19         mediation on February 21, 2020;

                    20                NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and

                    21         Defendant, through their respective attorneys of record, as follows:

                    22                1.      The Parties’ jointly request the Court to continue the Mediation Hearing deadline,

                    23         presently scheduled for December 17, 2019, to February 21, 2020.

                    24         ///

                    25         ///

                    26         ///

                    27         ///

                    28         ///
LITTLE R MEND ELSO N, P .C .   STIPULATION AND [PROPOSED]
         Treat Towers
     1255 Treat Boulev ard
           Suite 600
    Walnut Creek, CA 94597
                               ORDER TO CONTINUE MEDIATION                       2.                           CASE NO. 5:19-CV-3884-NC
         925.932.2468          HEARING
                                        Case 5:19-cv-03884-NC Document 19 Filed 12/17/19 Page 3 of 3



                       1
                               Dated:        December 16, 2019
                       2

                       3                                                       /s/ Nicole L. Phillips
                                                                               GREGORY G. ISKANDER
                       4                                                       NICOLE L. PHILLIPS
                                                                               LITTLER MENDELSON, P.C.
                       5                                                       Attorneys for Defendant
                                                                               MYRIAD GENETICS, INC.
                       6       Dated:        December 16, 2019

                       7

                       8                                                       /s/ Anna Levine
                                                                               TIMOTHY ELDER
                       9                                                       ANNA R. LEVINE
                                                                               TRE LEGAL PRACTICE
                    10                                                         Attorneys for Plaintiff
                                                                               RONIT MAZZONI
                    11

                    12

                    13                                                      ORDER

                    14
                                              IT IS HEREBY ORDERED:
                    15
                                              That the Court ordered mediation hearing date be extended to February 21, 2020.
                    16
                               IT IS SO ORDERED.
                    17
                               Dated:
                    18
                                                                        UNITED STATES DISTRICT/MAGISTRATE
                    19                                                  JUDGE

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .   STIPULATION AND [PROPOSED]
         Treat Towers
     1255 Treat Boulev ard
           Suite 600
    Walnut Creek, CA 94597
                               ORDER TO CONTINUE MEDIATION                    3.                       CASE NO. 5:19-CV-3884-NC
         925.932.2468          HEARING
